Citation Nr: 1142287	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  09-20 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Francis, Counsel






INTRODUCTION

The Veteran served on active duty from January 2005 to July 2006 with an additional eight years, seven months of prior active service. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a 30 percent rating for posttraumatic stress disorder (PTSD). 

In August 2008, the RO granted a temporary total rating from May 12, 2008 to August 1, 2008 for a period of hospitalization and a 30 percent rating thereafter for PTSD.  In May 2010, the RO granted an increased rating of 50 percent for PTSD, effective January 8, 2010.  In May 2011, the RO granted an initial rating of 50 percent for PTSD, effective the date of receipt of the claim for service connection in February 2008, for all subsequent periods of time exclusive of the temporary total rating.  


FINDING OF FACT

In August 2011 prior to issuing a decision on the appeal, the Board received correspondence from the Veteran's representative requesting withdrawal of the appeal of an initial rating for PTSD. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew this appeal in writing; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of an initial rating in excess of 50 percent for posttraumatic stress disorder is dismissed



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


